Citation Nr: 0021887	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-08 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right fifth finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania that denied the 
veteran's claim of entitlement to service connection for the 
residuals of an injury to the right fifth finger.  A notice 
of disagreement was received in January 1999.  A statement of 
the case was issued in February 1999.  A substantive appeal 
was received from the veteran in April 1999.  


FINDINGS OF FACT

The evidence sufficiently demonstrates that the veteran has 
residuals of an injury to the right fifth finger attributable 
to service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the residuals of an injury to the right fifth finger 
resulted from his service on active duty.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for entitlement to service connection for the residuals 
of an injury to the right fifth finger is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski 1 
Vet. App. 78 (1990).  The Board is satisfied that all 
relevant facts regarding this claim have been properly 
developed to the extent indicated by law and that no further 
assistance to the veteran is required to comply with the duty 
to assist.  Id.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. §  
1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Initially, the Board notes that the medical evidence of 
record demonstrates that the veteran currently suffers from a 
disability to his right fifth finger.  The evidence for this 
comes from a January 1998 VA examination which diagnosed a 
flexion deformity of the right little finger with chronic 
subluxation and hypertrophic changes involving the proximal 
interphalangeal joint with minimal functional disability.

The veteran and his representative contend that this 
disability is the result of an injury the veteran sustained 
while playing in softball in service in 1952.  Specifically, 
the veteran contends that he broke his right finger, and 
required stitches and a cast.  Later, the finger had to be 
operated on to straighten the bone, and because it had become 
infected.  When the veteran returned in a week to have his 
stitches removed, the finger was badly deformed, and has 
remained that way ever since.

The Board notes that most of the veteran's service medical 
records are missing, and possibly destroyed, with the 
exception of the veteran's separation exam.  Although efforts 
have been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, reported that the records 
may have been destroyed in the 1973 NPRC fire.  NPRC could 
not confirm the existence of such records; only the fact that 
if they had been stored at the Records Center, they would 
have been stored in an area damaged by the fire.  The Board 
realizes in cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind.

The only service medical record of the veteran that could be 
found was his separation examination.  The examination report 
makes no mention of any injury to the veteran's right fifth 
finger.  However, the veteran has submitted statements from 
his two brothers indicating that they recall seeing the 
veteran's right little finger deformed after the veteran's 
separation from service, and that they recall the veteran 
telling them that this deformity was as a result of an injury 
to the his finger while playing softball.  In January 1998, 
when his finger was X-rayed at the Coatesville, Pennslyvania 
VAMC, the examiner indicated that the veteran's injury 
"appear[ed] to be of longstanding duration and could be the 
result of previous trauma."  Taking into account all the 
relevant evidence, the Board concludes that there is 
sufficient evidence to find that the veteran's current 
disability is proximately related to the injury the veteran 
suffered while in service.

Taking into account the veteran's testimony, the medical 
examination report, and the applicable law, noted above, the 
Board finds that, in resolving all doubt in the veteran's 
favor, the evidence supports the veteran's claim for service 
connection for the residuals of an injury to the veteran's 
right fifth finger.  


ORDER

Entitlement to service connection for the residuals of an 
injury to the right fifth finger is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


